DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 01/06/2022.	
3.	Claims 1-6 are pending. Claims 1-6 are under examination on the merits. Claim 3 is amended. Claim 6 is newly added.  
4.	The objections and rejections not addressed below are deemed withdrawn.	
5.	Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive, thus claims 1-5 stand rejected as set forth in Office action dated 10/07/2021 and further discussed in the Response to Arguments below.  

Information Disclosure Statement
6.	The information disclosure statement submitted on 01/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2014042328 A1, machine translation, hereinafter “”328”) in view of Izumi et al. (US Pub. No. 2015/0368552 A1, hereinafter “”552”).
Regarding claims 1,6: “328 teaches a curable composition (Page 3, [5]) for photochromic device (Page 7/11, [93]; Page 11/11, Claim 18) comprising (A) a radically polymerizable monomer having at least one oxetanyl group in one molecule such as (3-Ethyl-3-oxetanyl) methyl Acrylate OXE-10 as (B2) (Page 8/11, [140])  in an amount of about 1-99 parts by weight, preferably about 10-50 parts by weight, based on a solid content of (A)+(B) 100 parts by weight of the composition (Page 6/11, [73]), and (C) radically polymerizable monomers other than the component (A) such as hexanediol diacrylate (A2), and  pentaerythritol tetra acrylate (A3) (Page 8/11, [139]) in Table 2 (Page 9/11, [156], Table 2, Example 5) in an amount of about 1-99 parts by weight, preferably about 50-90 parts by weight, based on a solid content of (A)+(B) 100 parts by weight of the composition (read on overlapping range of the component (A) is 0.1 to 5 parts by mass based on 100 parts by mass of the total of the component (C)). “328 does not expressly teach (B) a photochromic compound. 
However, “552 teaches a photochromic curable composition (Page 2, [0016]) comprising  B) a photochromic compound (Page 5, [0060]), and (C) radically polymerizable monomers other than the component (A) (Page 3, [0042]), wherein the component (C) comprises (C1) a bifunctional (meth)acrylate monomer having two (meth)acrylate groups in one molecule and (C2) a polyfunctional (meth)acrylate monomer having at least three (meth)acrylate groups in one molecule (Page 11, Table 2, Example 4) with benefit of providing a novel photochromic curable composition which can be advantageously used for the manufacture of a photochromic cured product having an excellent photochromic function and a cured product obtained by curing the photochromic curable composition, particularly photochromic curable composition capable of obtaining a laminate having high adhesion in the lamination method (Page 2, [0016]), and further to provide photochromic properties such as color optical density, initial coloration, durability and fading speed (Page 6, [0063]). 
In an analogous art of the photochromic curable composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a 

Regarding claims 2-3: “328 teaches a curable composition, wherein the component (C) comprises (C1) a bifunctional (meth)acrylate monomer having two (meth)acrylate groups in one molecule such as hexanediol diacrylate (A2) and (C2) a polyfunctional (meth)acrylate monomer having at least three (meth)acrylate groups in one molecule) such as  pentaerythritol tetra acrylate (A3) (Page 8/11, [139]) in Table 2 (Page 9/11, [156], Table 2, Example 5).  
“552 teaches a photochromic curable composition (Page 2, [0016]), wherein the component (C) comprises (C1) a bifunctional (meth)acrylate monomer having two (meth) acrylate groups in one molecule such as polyethylene glycol dimethacrylate  with average length of ethylene glycol chains of 14, average molecular weight of 770 (14G) (Page 9, [0095]),  polyethylene glycol diacrylate  with average length of ethylene glycol chains of 9, average molecular weight of 508) (A400) (Page 9, [0095]), and (C2) a polyfunctional (meth)acrylate monomer having at least three (meth)acrylate groups in one molecule such as trimethylol propane trimethacrylate (TMPT; Page 9, [0095]) in Example 4 (Page 11, Table 2). 


	Regarding claim 4: “328 teaches a cured body obtained by curing the photochromic curable composition (Page 7/11, [97]; Page 9/11, [151]. 

	
Regarding claim 5: “328 teaches a photochromic laminate having the recited cured body laminated on an optical substrate (Page 8/11, [125]-[128]).
“552 teaches a photochromic laminate having the recited cured body laminated on an optical substrate (Page 2, [0016]; Page 7, [0070]).

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2014042328 A1, machine translation, hereinafter “”328”) in view of Izumi et al. (US Pub. No. 2015/0368552 A1, hereinafter “”552”) as applied to claim 1 above, and further in view of Uetani et al. (US Pub. No. 2006/0099497 A1, hereinafter “”497”).


Regarding claim 6: The disclosure of “328 in view of “552 is adequately set forth in paragraph 8 above and is incorporated herein by reference. “328 teaches a curable composition (Page 3, [5]) for photochromic device (Page 7/11, [93]; Page 11/11, Claim 18) comprising (A) a radically polymerizable monomer having at least one oxetanyl group in one molecule such as (3-Ethyl-3-oxetanyl) methyl Acrylate OXE-10 as (B2) (Page 8/11, [140])  in an amount of about 1-99 parts by weight, preferably about 10-50 parts by weight, based on a solid content of (A)+(B) 100 parts by weight of the composition (Page 6/11, [73]), and (C) radically polymerizable monomers other than the component (A) such as hexanediol diacrylate (A2), and  pentaerythritol tetra acrylate (A3) (Page 8/11, [139]) in Table 2 (Page 9/11, [156], Table 2, Example 5) in an amount of about 1-99 parts by weight, preferably about 50-90 parts by weight, based on a solid content of (A)+(B) 100 parts by weight of the composition (i.e., read on overlapping range of the component (A) is 0.1 to 5 parts by mass based on 100 parts by mass of the total of the component (C)). This rejection is applied in the interest of advancing prosecution in the 
However, “497 teaches a reactive polymer-supported porous film for separator, that has sufficient adhesiveness between electrodes and separator and can suitably be used to produce a battery having low internal resistance and high rate performance (Page 2, [0013]), wherein the reactive polymer obtained by reacting a crosslinkable polymer having at least one reactive group selected from the group consisting of 3-oxetanyl group and epoxy group in the molecule, with an acid anhydride (Page 2, [0033]), which are used in an amount of 5-50% by weight, preferably 10-30% by weight, in terms of its total amount, based on the weight of the entire monomers (Page 3, [0042]), thereby partially crosslinking the polymer (Page 2, [0033]; Page 3, [0044]). 
In an analogous art of the photochromic curable composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the amount of the component (A) by “328,  so as to include the component (A) which is 0.1 to 5 parts by mass based on 100 parts by mass of the total of the component (C) as taught by “497, and would have been motivated to do so with reasonable expectation that this would result in providing a partially crosslinking the polymer as suggested by “497 (Page 2, [0033]; Page 3, [0044]). 

Response to Arguments
10.	Applicant's arguments filed 01/06/2022  have been fully considered but they are not persuasive,
	In response to the Applicant’s argument that one of ordinary skill in the art would have no proper reason, rationale, or motivation to combine the photocurable composition of  “328 with the photochromic compound of “552, which is a colorant that varies in color under ultraviolet radiation (1.e., a colorant that causes a decrease in transmittance).

However, “552 teaches a photochromic curable composition (Page 2, [0016]) comprising  B) a photochromic compound (Page 5, [0060]), and (C) radically polymerizable monomers other than the component (A) (Page 3, [0042]), wherein the component (C) comprises (C1) a bifunctional (meth)acrylate monomer having two (meth)acrylate groups in one molecule and (C2) a polyfunctional (meth)acrylate monomer having at least three (meth)acrylate groups in one molecule (Page 11, Table 2, Example 4). Thus, it appears that “552 disclosure would have led one of ordinary skill in the art, through no more than ordinary creativity, to include photochromic dye with benefit of providing a novel photochromic curable composition which can be advantageously used for the manufacture of a photochromic cured product having an excellent photochromic function and a cured product obtained by curing the photochromic curable composition, particularly photochromic curable composition capable of obtaining a laminate having high adhesion in the lamination method (Page 2, [0016]), and further to provide photochromic properties such as color optical density, initial coloration, durability and fading See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (in making an obviousness determination one “can take account of the inferences and creative steps that a person of ordinary skill in the art would employ”). 

In response to the Applicant’s argument that a colorant of “552 causes a decrease in transmittance of device by “328 (i.e., inoperable for its intended purpose).   
The Examiner respectfully disagrees. “[T]he burden of showing unexpected results rests on he who asserts them.” Klosak, 455 F.2d at 1080. “[I]t is well settled that unexpected results must be established by factual evidence. Mere argument or conclusory statements in the specification does not suffice.” In re Soni, 54 F.3d 746, 750 (Fed. Cir. 19995) (quoting In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984)); see also In re Wood, 582 F.2d 638, 642 (CCPA 1978) (“Mere lawyer’s arguments and conclusory statements in the specification, unsupported by objective evidence, are insufficient to establish unexpected results.”); In re Lindner, 457 F.2d 506, 508 (CCPA 1972) (“[M]ere conclusory statements in the specification . . . are entitled to little weight when the Patent Office questions the efficacy of those statements.”).

The applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare the recited photochromic curable composition and show the product is actually different from and unexpectedly better than the teachings of the references. 

11.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
01/25/2022